DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed on 07/11/2022 has been entered. Applicant’s amendments to the claims have overcome the § 35 USC 103 rejections previously set forth in the Final Office Action mailed 05/19/2022.
Claims Status
Claims 1 – 10 and 21 – 22 remain pending
Claims 1 and 22 are amended 
Claims 11 – 20 are cancelled

In view of the amendment filed on 07/11/2022, the following new grounds of rejections are necessitated. See the response to arguments section for a discussion of Applicant’s arguments.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

New Grounds of Rejection

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 4, 7 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over TESCHNER et al. (US PGPub. No. 2007/0052122 A1; Teschner), in view of Halberschmidt et al. (US Pat. No. 3,769,133; Hal) and further in view of Duclos et al. (US PGPub. No. 2017/0050393 A1; Duclos).
Regarding claim 1 and claim 22. Teschner discloses a method for forming, using a forming apparatus including a temperature-controlled mold and an elastic sheet [0033], a three-dimensional curved surface on a laminated substrate (Abstract), comprising:
arranging a laminated substrate (pane 18, hot-melt adhesive layer 20, plastic cover film 22; [0032])  on a top surface of the mold (see Fig. 2 and [0032]), 
the laminated substrate comprising a support substrate (20, 22) and a conductive layer (electrical working film 38; [0053]) on the support substrate, and 
the support substrate comprises a resin substrate comprising a thermoplastic resin – Teschner’s [0035] discloses, “the adhesive layer is preferably made as a hot-melt adhesive film of PVB,” (NPL1 discloses, “Polyvinylbutyral (PVB) is a transparent, tough and flexible thermoplastic with high optical clarity and good adhesion to a large number of substrates”),
deforming the elastic sheet (12) while the laminated substrate (“combination film,” 26; see Fig. 1 and [0032 and 37]), is arranged on the top surface of the mold (see Fig. 2 and [0040]), and 
bringing the laminated substrate into close contact with a temperature-controlled mold (16; [0033]) to soften the resin substrate [0041].

However, Teschner method does not disclose the laminated substrate 1) being arranged on a top surface of the elastic sheet that faces away from the mold, 2) the elastic sheet having a hole penetrating front and back surfaces thereof in a thickness direction and disposed on a flat surface around the three-dimensional curved surface so as to close the three-dimensional curved surface, the laminated substrate completely covering the hole of the elastic sheet, 3) the elastic sheet being deformed while the laminated substrate is arranged on the top surface of the elastic sheet, and 4) the elastic sheet being in direct contact with the temperature-controlled mold while softening the resin substrate.

In the same of endeavor of methods for the manufacture of laminated sheet materials, Hal discloses a method and apparatus for the manufacture of laminated sheets of glass or thermoplastic material, transparent or otherwise (Col. 1, ll. 15-25). The sheets are shaped and bonded within a chamber 5, having a flexible support 9 (analogous to the claimed elastic sheet) which forms the lower support sheet of the envelope for the assemble of the laminated sheets (Col. 3, ll. 1-20). Hal discloses the upper and lower laminae 10, 11 and a layer of thermoplastic material 12 (analogous to the claimed laminated substrate), are placed on top of the flexible support 9 (Col. 3, ll. 19-28) (analogous to the claimed “arranging a laminated substrate on a top surface of the elastic sheet”). Hal further discloses that while having the laminated substrate within the flexible support 9 and inside the chamber 5 (analogous to the claimed temperature-controlled mold), vacuum is created and the assembly is heated (Col. 3, ll. 54-66, Col. 4, ll. 4-19).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Teschner by arranging the laminated substrate on a top surface of the elastic sheet facing away from the mold, hence the elastic sheet would be deformed while the laminated substrate is arranged on the top surface of the elastic sheet, and the elastic sheet being in direct contact with the temperature-controlled mold while softening the resin substrate, as taught by Hal.
One of ordinary skill in the art would have been motivated to modify Teschner’s method with the flexible support of Hal, since Hal teaches his method and apparatus are equally useful whether the end product laminated substrate is planar or curved in one or more planes (Col. 4, ll. 20-25). A finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have yielded predictable results supports a prima facie case of obviousness. See MPEP 2143, "KSR" rationale B.
In this case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art – In this case, the combination will result in method for forming, using a forming apparatus including a temperature-controlled mold and an elastic sheet, a three-dimensional curved surface on a laminated substrate. See MPEP 2143, KSR Rationale “A”.
	
As to the amended limitation “the elastic sheet having a hole penetrating front and back surfaces thereof in a thickness direction and disposed on a flat surface around the three-dimensional curved surface so as to close the three-dimensional curved surface, the laminated substrate completely covering the hole of the elastic sheet.”
	In the same field of endeavor of molding of various polymers and composite materials (see Duclos at [0003]), Duclos discloses a method for processing pre-impregnated carbon fiber or any other material with a two-sided tool in a compression molding process [0007]. 
	Duclos discloses a tooling system (see Fig. 1, 2) comprising upper membrane 28 and a lower membrane 56 (analogous to the claimed “elastic sheets”; see Duclos at [0035] – [0037]), having a hole (29, 29’; see FIG. 1 and 2) penetrating front and back surfaces thereof in a thickness direction and disposed on a flat surface around the three-dimensional curved surface so as to close the three-dimensional curved surface – Duclos at [0036] discloses, “the membrane has two or more apertures 29, 29′ that extend through the membrane 28 (analogous to the claimed “hole penetrating front and back surfaces”) and cause air to flow through or vacuum to be applied through the apertures 29, 29′ and act on the pre-form part, which helps to facilitate a release of the preform part from the bottom surface 27 of the upper membrane 28.”
At [0044], Duclos discloses, “The lower membrane 56 includes a plurality of apertures 55, 55′ (analogous to the claimed “hole penetrating front and back surfaces”)  that extend through the lower membrane 56 between a lower surface 57 that faces the preform surface 52 and an upper surface 59 that provides a loading area for the sheet material 52 that is formed into the preform part.
Duclos at FIG. 2 shows a laminated substrate (“uncured carbon fiber pre-impregnated sheet(s) 42,” Duclos at [0047]), completely covering the hole of the elastic sheet 56, as claimed in the instant application.

	It would have been obvious to one of ordinary skill in the art at the time of effectively filing the claimed invention, to modify Teschner/Hall’s method of forming and forming apparatus, with an elastic sheet having a hole penetrating front and back surfaces thereof in a thickness direction and disposed on a flat surface around the three-dimensional curved surface so as to close the three-dimensional curved surface, the laminated substrate completely covering the hole of the elastic sheet, as taught by Duclos.
	One of ordinary skill would have been motivated to modify Teschner/Hall with the elastic sheet membranes of Duclos e.g., since Duclos teaches that providing said holes helps to facilitate a release of the preform part from the bottom surface 27 of the upper membrane 28. Duclos at [0036].

Regarding claim 2. Teshcner/Hal/Duclos discloses the method of claim 1, wherein the deforming step includes deforming the elastic sheet due to a difference in atmospheric pressure between air above and below the elastic sheet – see Hal’s Col. 4, ll. 4-19 and FIGs. 1 and 2.

Regarding claim 3. Teschner/Hal/Duclos discloses the method of claim 1, wherein the mold has a three-dimensional curved surface (Teschner at [0032], “concave lower mold 16”), to be brought into close contact with the laminated substrate, Teschner [0032], the three-dimensional curved surface being larger than the laminated substrate (see Teschner’s Fig. 2, for example).

Regarding claim 4. Teschner/Hal/Duclos discloses the method of claim 3, wherein the mold is a concave mold (Teschner [0032], “concave lower mold 16”).

Regarding claim 7. Teschner/Duclos discloses the method of claim 1, wherein the laminated substrate further comprises a processing resin substrate (Teschner’s “cover film,” 22; Fig. 11) on one surface of the support substrate to be brought into close contact with the mold – Teschner’s [0049] discloses, “cover film 20 is placed on the hot-melt adhesive film 22, which has been placed on the glass pane 18, before the die 24 is placed on the film combination 26.” (See Teschner’s Fig. 5).

Claims 5, 6, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Teschner in view of Hal and Duclos, as applied to claimed 1 and 22, and further in view of Kim et al. (US PGPub. No. 2017/0023715 A1; Kim).
Regarding claim 5, Teschner/Hal/Duclos discloses the method of claim 1. However, Teschner is silent to, wherein a surface of the support substrate has a hardness of 180 MPa or more. 
In the analogous art of manufacturing methods for optical films, Kim discloses an exemplary embodiment of an organic light emitting display (Fig. 7), which includes an organic light emitting panel 400 (may be a flexible; [0194]), and an optical film 100 (see [0196]), positioned on one side of the organic light emitting diode panel 400 [0187]. Kim discloses that the panel 400 may include a base substrate 410 (made of glass or plastic; [0189]), a lower electrode 420, an organic emission layer 430, an upper electrode 440 (e.g. made of indium tin oxide (ITO) or indium zinc oxide (IZO); [0190]), and an encapsulation substrate 450 [0188]. Kim further discloses that the films and layers are bound together by interdisposing the curable adhesives 115a and 115b (see [0155-156, 0196]), and that the curable adhesives (115a, 115b) may have higher surface hardness and tensile modulus compared to a liquid or semi-solid adhesive, resulting enhanced durability of the optical film [0160]. 
Kim discloses that, unlike a liquid or semi-solid adhesive, the curable adhesives (115a, 115b) are rarely deformed at a high temperature so the durability of the optical film at a high temperature may be enhanced [0160], and have high modulus compared to a liquid or semi-solid pressure sensitive adhesive, which prevents damage such as cracks and/or wrinkles when bent or folded [0161], thus the optical film may have a surface hardness of greater than or equal to about 90 N/mm2 [0161] (≥90MPa, overlapping with the claimed range of 180 MPa or more). Overlapping ranges are prima facie evidence of obviousness. 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Teschner/Hal/Duclos method so that a surface of the support substrate has a hardness of 180 MPa or more, by selecting the portion of Kim’s substrate surface hardness range that corresponds to the claimed range. 
One of ordinary skill in the art would have been motivated to modify Teschner/Hal/Duclos method with Kim’s optical film and curable adhesives, since Kim teaches that the combination prevents damage such as cracks and/or wrinkles when the laminated substrate is bent or folded [0161]. See MPEP § 2131.03 (II).

Regarding claim 6. Teschner/Hal/Duclos/Kim discloses the method of claim 1, wherein the laminated substrate further comprises an electronic material layer on the conductive layer – Teschner’s [0052] discloses the laminated substrate could be provided with electrical operating elements 36, which are applied preferably directly to the glass pane 18, such as light emitting diodes, including one or more layers provided with electrical feed lines.” 
Regarding the limitation, “the electronic material layer on the conductive layer being an organic electronic material layer.”
Kim’s [0187] discloses the optical film having an “organic light emitting diode panel,” 400. Kim’s [0188] further discloses, “The organic light emitting diode panel 400 (panel 400 could be flexible, see [0194]) may include a base substrate 410, a lower electrode 420, an organic emission layer 430, an upper electrode 440, and an encapsulation substrate 450.” Furthermore, Kim’s [0193] discloses, “The encapsulation substrate 450 may be made of glass, metal, or a polymer, and may seal the lower electrode 420, the organic emission layer 430, and the upper electrode 440 to prevent moisture penetration and/or oxygen inflow from the outside.”
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Teschner/Hal/Duclos method by providing it with an optical film as taught by Kim, which comprises an organic electronic material layer, such as an organic light emitting diode panel 400, since it have held to be within the ordinary skill of worker in the art to select a known material on the basis of its suitability for the intended use. See MPEP 2144.07.  
One would have been motivated to modify Teschner/Hal/Duclos method with Kim’s optical film for the purpose of forming a three-dimensional curved surface laminated substrate with the capable of preventing moisture penetration and/or oxygen inflow from the outside, as taught by Kim [0193].

In this case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art – In this case, the combination will result in a method for forming a three-dimensional curved surface on a laminated substrate, which further comprises an organic electronic material layer on the conductive layer. See MPEP 2143, KSR Rationale “A”.

Regarding claim 9. Teschner/Hal/Duclos discloses the method of claim 1, except for the method further comprising, bonding the laminated substrate to another support after a three-dimensional curved surface has been formed on the laminated substrate.
Nonetheless, Teschner’s [0053] discloses that it is feasible to have second adhesive layers between the films and the glass pane, and in [0052] discloses an embodiment wherein first, an electrical operating elements are applied directly to the glass pane (since the glass pane is curved [0034]), it is then implied, that in order to bond the electrical operating elements to the glass pane, a three-dimensional curved surface has been formed on the laminated substrate (in this case the glass pane), and then, bonding the glass pane with the electrical operating elements to the laminated substrate support. 

Regarding claim 10. Teschner/Hal/Duclos/Kim discloses the method of claim 9, wherein the laminated substrate further comprises a protective sheet (Teschner “lining layer,” 32) bonded to the support substrate via an adhesive layer, the protective sheet being detachable while the adhesive layer remains on the support substrate – see Teschner’s [0049].

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Teschner in view of Hal and Duclos, as applied to claimed 1 and 22, and further in view of Yashiro et al. (JP-2019053735, with US PGPub. No. 2020/0301229 A1 as equivalent), and as evidenced by Yashiro.
	Regarding claim 21, Teschner/Hal/Duclos discloses the method of claim 1, except for specifically disclosing wherein, in the deforming step, the elastic sheet deforms isotropically.
The term “isotropically” is being construed by the Examiner under the Broadest Reasonable Interpretation in view of Applicant’s disclosure. Applicant’s disclosure page 6, ll. 30-33 discloses, “In the first embodiment, since the elastic sheet 131 stretches isotropically during the processing, the laminated substrate 151 is uniformly pressed against and brought into close contact with the concave mold 111.” Merriam-Webster dictionary defines isotropic as, “exhibiting properties with the same values when measured along axes in all directions.”
However, since both, Teschner, Hal and Duclos, discloses methods for the manufacturing of laminated substrates having uniform thickness in a three-dimensional curved surface, which is facilitated by applying a uniform – super atmospheric or sub atmospheric – pressure to the mold chambers containing the elastic sheet and the substrate layer within, it is within the skills set of a PHOSITA that it would be desired that for the elastic sheet to deformed isotropically during the deforming step, since this would result in an uniform thickness laminated substrate free of imperfections, such as e.g., air bubbles. 
The Examiner’s conclusion is evidenced by the disclosure of Yashiro, directed to the analogous invention field of methods for producing multiple laminated structures. Yashiro’s [0199] discloses, “In this processing method, because the elastic sheet 131 is expanded and contracted in an isotropic manner during processing, the insert sheet 151 uniformly applies pressure to the concave mold 111 and adheres thereto.”
Therefore, the claimed physical properties implicitly would have been achieved by the elastic sheet structure as claimed and rendered obvious. See MPEP 2112.01 (I) (II).
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Teschner/Hal/Duclos method so that in the deforming step, the elastic sheet deforms isotropically, as taught by Yashiro, since “It has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure.” In re Best, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.02 (I).
	One of ordinary skill would have been motivated to modify Teschner/Hal/Duclos method in view of Yashiro, since Yashiro teaches that the elastic sheet’s isotropic expansions and contractions, allows for the uniform application of pressure to the concave mold, improving adhesion of the layers [0199].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 10, 21 – 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Applicant’s arguments are based on newly amended limitations which have been addressed by the new grounds of rejection above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDGAREDMANUEL TROCHE/Examiner, Art Unit 1744                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712